
	

114 HRES 571 IH: Establishing the Select Committee on Oversight of the Joint Comprehensive Plan of Action.
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 571
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2015
			Mr. Young of Indiana (for himself, Mr. Boustany, Mr. Kinzinger of Illinois, Mrs. Walorski, Mrs. Brooks of Indiana, Mr. Schweikert, Mr. Austin Scott of Georgia, Mr. Coffman, Mr. Bucshon, Mr. Graves of Louisiana, Mr. Gibbs, Mr. Messer, Mr. Russell, Mr. Hunter, Mr. Jordan, Mr. Palazzo, Mr. Heck of Nevada, Mr. Fortenberry, Mr. Chabot, Mr. Zinke, Mr. Crawford, Mr. King of New York, Mr. Labrador, Mr. Brat, and Mr. Gosar) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Establishing the Select Committee on Oversight of the Joint Comprehensive Plan of Action.
	
	
 1.EstablishmentThere is hereby established the Select Committee on Oversight of the Joint Comprehensive Plan of Action (hereinafter referred to as the Select Committee).
		2.Composition
 (a)MembersThe Select Committee shall be composed of 12 members as follows: (1)The chair and ranking member of the Committee on Foreign Affairs (or their designees from the member of that committee).
 (2)The chair and ranking member of the Committee on Intelligence (or their designees from among the member of that committee).
 (3)Eight members appointed by the Speaker of whom 3 shall be appointed after consultation with the minority leader.
 (b)ChairThe Speaker shall designate one member to serve as chair of the Select Committee. (c)VacanciesAny vacancy in the Select Committee shall be filled in the same manner as the original appointment.
 3.Investigation and report on the implementation of the Joint Comprehensive Plan of ActionThe Select Committee is authorized to conduct comprehensive oversight and investigate compliance of the Joint Comprehensive Plan of Action (hereinafter referred to as the JCPOA) and shall issue annual reports of its findings to the House regarding—
 (1)all enrichment activities, including relevant limitations pertaining to uranium enrichment levels, centrifuge capacity, and related research and development;
 (2)all international collaborative partnerships formed and the agreed upon research interests; (3)all uranium stockpile levels, including enrichment levels as well as the amount and price of any excess uranium sold to international buyers;
 (4)all International Atomic Energy Agency oversight activities relating to the JCPOA, including the effectiveness of relevant inspections into JCPOA tenants;
 (5)compliance with all enacted international and domestic sanctions, including potential violations of relevant sanctions;
 (6)all financial transactions including establishment of banking relationships, trade in gold and precious metals, investment in Iran’s oil, gas, and petrochemical sectors;
 (7)all research and development of missile technology and the acquisition of relevant technology from international partners; and
 (8)all acquisition of conventional weaponry by the Iranian regime. 4.Procedure (a)Inapplicability of certain House RulesClause 11(b)(4), clause 11(e), and the first sentence of clause 11(f) of rule X of the Rules of the House of Representatives shall apply to the Select Committee.
 (b)Applicability of House Rule XIRule XI of the Rules of the House of Representatives shall apply to the Select Committee except as follows:
 (1)Clause 2(a) of rule XI shall not apply to the Select Committee. (2)Clause 2(g)(2)(D) of rule XI shall apply to the Select Committee in the same manner as it applies to the Permanent Select Committee on Intelligence.
 (3)Pursuant to clause 2(h) of rule XI, two members of the Select Committee shall constitute a quorum for taking testimony or receiving evidence and one-third of the members of the Select Committee shall constitute a quorum for taking any action other than one for which the presence of a majority of the Select Committee is required.
 (4)The chair of the Select Committee may authorize and issue subpoenas pursuant to clause 2(m) of rule XI in the investigation and study conducted pursuant to section 3 of this resolution, including for the purpose of taking depositions.
				(5)
 (A)The chair of the Select Committee, upon consultation with the ranking minority member, may order the taking of depositions, under oath and pursuant to notice or subpoena, by a member of the Select Committee or a counsel of the Select Committee.
 (B)Depositions taken under the authority prescribed in this paragraph shall be governed by the procedures submitted by the chair of the Committee on Rules for printing in the Congressional Record.
 (6)The chair of the Select Committee may, after consultation with the ranking minority member, recognize—
 (A)members of the Select Committee to question a witness for periods longer than five minutes as though pursuant to clause 2(j)(2)(B) of rule XI; and
 (B)staff of the Select Committee to question a witness as though pursuant to clause 2(j)(2)(C) of rule XI.
					5.Records, staff, funding
 (a)RecordsAny committee of the House of Representatives having custody of records in any form in relation to the matter described in section 3 shall transfer such records to the Select Committee within 14 days after the date this resolution is agreed to. Such records shall become the records of the Select Committee.
 (b)StaffThe chair of the Select Committee, upon consultation with the ranking member, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution.
 (c)FundingThere shall be paid out of the applicable account of the House of Representatives such sums as may be necessary for the expenses of the Select Committee. Such payments shall be made on vouchers signed by the chair of the Select Committee and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration.
			
